 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,          )
                                        )           4:18-mj-00784-N/A-LCK
10              Plaintiff,              )
                                        )
11         vs.                          )           ORDER
                                        )
12   Ahmad Suhad Ahmad,                 )
                                        )
13              Defendant.              )
     __________________________________ )
14
15          Pending before the Court is the government’s motion to detain the defendant pending
16   his trial because he is a flight risk and a danger to the community. For reasons discussed
17   below, the motion is granted and the defendant is ordered detained pending his trial.
18                    FACTUAL AND PROCEDURAL BACKGROUND
19   A.     The Criminal Charges
20          The defendant was charged in a criminal complaint dated October 26, 2018, with a
21   violation of 18 U.S.C. § 842(p)(2)(B), Distribution of Information Relating to Explosives,
22   Destructive Devices, and Weapons of Mass Destruction (“the bomb charge”). The defendant
23   was arrested pursuant to an arrest warrant issued with the complaint and had his Initial
24   Appearance on October 29, 2018. The defendant was detained pending his formal detention
25   hearing set for October 31, 2018. An amended complaint was filed on November 1, 2018,
26   which added a violation of 21 U.S.C. § 846, Conspiracy to Possess with the Intent to
27   Distribute between 100 grams and 1 kilogram of heroin (“the drug charge”).
28          The amended complaint alleges the following facts to support the bomb charge. On
 1   December 22, 2016, the defendant told a confidential source (CS3) he knew how to detonate
 2   a bomb by using a cellular phone with a removable cellular battery. The defendant learned
 3   how to do so during the war in Iraq, and claimed that such bombs are easy to make.
 4          On April 4, 2017, the defendant agreed to show CS3 how to make a car bomb for a
 5   target in Mexico. CS3 informed the defendant that the purported target was a ranking
 6   member of a drug trafficking organization.
 7          On April 11, 2017, the defendant showed CS3 an image of explosive materials and
 8   instructions (which were in Arabic) on his cellphone. At a meeting with CS3 on April 13,
 9   2017, the defendant promised to translate the instructions into English. On April 16, 2017,
10   the defendant explained to CS3 the equipment he would need to build the bomb and stated
11   that he had been studying how to build the needed explosive. The defendant sent CS3 a text
12   message with a bomb recipe written in Arabic; the recipe consisted of a multi-step process
13   to make a land mine or improvised explosive device.
14          On April 19, 2017, the defendant met with CS3 and an undercover agent to finalize
15   plans to make the bomb. The defendant agreed to travel to Las Vegas, Nevada to build the
16   device. On April 26, 2017, the defendant, CS3, another confidential source (CS4), and two
17   undercover agents traveled from Tucson, Arizona to Las Vegas, Nevada. The defendant
18   brought along items to assist in constructing the bomb, including a circuit tester, electrical
19   tape, and tubes of Permatex Epoxy. The undercover agents brought the other items required
20   to build the bomb, which were obtained from a list provided by the defendant. Over the
21   course of several hours, the defendant built the device and described the process to one of
22   the undercover agents. Specifically, the defendant showed the undercover agent how to
23   connect the blasting caps and where to place the C-4 explosive. The defendant then guided
24   the agent on how to make a second device. Once both devices were completed, the
25   defendant explained how they operated. The defendant believed the bombs would be
26   detonated in the United States when the intended target from Mexico was in the United States
27   to attend a sporting event.
28          With respect to the drug charge, the amended complaint sets forth the following facts.


                                                  -2-
 1   In January and February 2017, the defendant asked CS3 and CS4 if they were interested in
 2   purchasing heroin. The defendant agreed to sell them heroin for $35 a gram. On February
 3   27, 2017, the defendant met with CS3 and CS4 and advised them that he only had 50 grams
 4   of heroin available that he would sell to them for $27 a gram. The defendant went to his
 5   neighbor’s house to purchase the heroin and then delivered the heroin to CS4. The defendant
 6   told CS3 that he would have more heroin available the next day. FBI agents conducted
 7   surveillance of the drug purchase and obtained the purchased heroin from CS4. Testing
 8   revealed that the defendant provided 45.3 grams of heroin to CS4.
 9         On March 1, 2017, the defendant again met with CS3 and CS4 to arrange for another
10   heroin purchase. The defendant told his neighbor (the source of the heroin) that CS3 was
11   interested in purchasing more heroin at a later date. On March 4, 2017, the defendant’s
12   brother asked CS3 if he was interested in purchasing more heroin. CS3 told the defendant’s
13   brother that he was interested in purchasing 100 grams of heroin. On March 7, 2017, CS3
14   met with the defendant to complete the heroin transaction. However, the defendant’s
15   neighbor had already sold his supply of heroin.
16   B. The Detention Hearing
17         At the defendant’s Initial Appearance on October 29, 2018, the government advised
18   the Court that it was seeking a dangerousness hearing. The defendant’s detention hearing
19   was initially set for October 31, 2018; but the Court advised the parties that this hearing
20   would only be used to set a date for when testimony would be presented at a dangerousness
21   hearing. On motion of defense counsel, the detention hearing was continued until November
22   2, 2018.
23         At the November 2, 2018 hearing, the Court advised the parties of possible dates for
24   the dangerousness hearing. Defense counsel objected to setting a dangerousness hearing
25   beyond five days from the defendant’s Initial Appearance. As such, the Court heard proffers
26   from counsel regarding whether the defendant should be released pending trial.
27         Government counsel reiterated the circumstances surrounding the offenses detailed
28   in the amended criminal complaint. In terms of facts not included in the amended complaint,


                                                -3-
 1   government counsel noted that the defendant had numerous conversations with confidential
 2   sources about how to make various types of bombs. (11/2/18 Tr. at 6-7.)1 He bragged and
 3   talked about making bombs using glass bottles, bombs using buckets that could be filled with
 4   nails, screws, and ball bearings. (Id. at 7.) He talked about devices that can be detonated
 5   remotely with devices such as cell phones. (Id.) Government counsel also represented that
 6   the defendant made threats to a confidential source; specifically, the defendant threatened to
 7   “blow” up the source and his family if anything were to happen to the defendant. (Id. at 8.)
 8          Defense counsel acknowledged that the bomb charge involves serious allegations;
 9   however, counsel pointed out that the drug charge involves a relatively small amount of
10   heroin in comparison to other drug offenses in this District. (Id. at 9.) Counsel stated that
11   he was not prepared to address many of the allegations made in the complaint and proffered
12   by the government because he does not have any disclosure on the case. For instance,
13   counsel cannot address whether the explosive device allegedly built by the defendant actually
14   worked or was tested. In terms of the defendant’s personal history, counsel pointed out that
15   he has a significant other and small children. Counsel also represented that the defendant
16   had a “religious conversion” while in prison. Since his release from prison a month ago, he
17   has been attending the mosque every Friday, waking up at 5:00 a.m. to pray, and not using
18   drugs. And he was given early release from prison for good behavior. Counsel also pointed
19   out that the defendant self-surrendered to law enforcement when he was told about the arrest
20   warrant. Counsel argued the self-surrender undercuts any notion that the defendant is a
21   flight risk or danger. Finally, counsel pointed out that if the government thought the
22   defendant was dangerous, they would have immediately arrested the defendant after he was
23   released from state custody and not allowed him to be out in the community for the past
24   month.
25          Pretrial Services prepared a report, discussed more fully below, which recommended
26   that the defendant be detained pending trial as both a danger and a flight risk. Pretrial
27
            1
28           Citation to “11/2/18 Tr.” followed by the page number is to the transcript of the
     hearing held on November 2, 2018.

                                                 -4-
 1   Services identified the following the risk factors that formed the basis of their
 2   recommendation: (1) the defendant’s foreign familial ties; (2) his self-reported false address
 3   on file with the Department of Corrections; (3) his substance abuse history; (4) his criminal
 4   history, which includes a prior felony probation violation and his current parole status; and
 5   (5) the nature of the alleged offense charged.
 6                                           DISCUSSION
 7          “Federal law has traditionally provided that a person arrested for a non-capital offense
 8   shall be admitted to bail.” United States v. Motamedi, 767 F.2d 1403, 1405 (9th Cir. 1985)
 9   (citing Stack v. Boyle, 342 U.S. 1, 4 (1951) and United States v. Honeyman, 470 F.2d 473,
10   474 (9th Cir. 1972)). “Only in rare circumstances should release be denied[,]” and any
11   “[d]oubts regarding the propriety of release should be resolved in favor of the defendant.”

12   Motamedi, 767 F.2d at 1405 (internal citations omitted).

13          “Release pending trial is governed by the Bail Reform Act which . . . mandates release

14   of a person facing trial under the least restrictive conditions or combination of conditions that
     will reasonably assure the appearance of the person as required.” Id. Conversely, the Act
15
     provides for the detention of a person pending trial only if a court “finds that no condition
16
     or combination of conditions will reasonably assure the appearance of the person as required
17
     and the safety of any other person and the community.” 18 U.S.C. § 3142(e).
18
            Where, as here, there is probable cause to believe that the defendant has committed
19
     a drug offense where the maximum penalty exceeds ten years in prison, “there is a rebuttable
20
     presumption that ‘no combination of conditions will reasonably assure the appearance of the
21
     person as required or the safety of the community.’” United States v. Hir, 517 F.3d 1081,
22   1086 (9th Cir. 2008) (citing 18 U.S.C. § 3142(e)). “Although the presumption shifts a
23   burden of production to the defendant, the burden of persuasion remains with the
24   government.” Hir, 517 F.3d at 1086. A finding that a defendant is a flight risk must be
25   supported by a preponderance of the evidence; a finding that a defendant is a danger to the
26   community must be proven by clear and convincing evidence. Motamedi, 767 F.2d at 1407.
27          If a defendant proffers evidence to rebut the presumption that he is a flight risk and
28


                                                   -5-
 1   danger to the community, which the defense has done here,2 the Court considers the
 2   following factors in determining whether the pretrial detention standard is met: (1) the nature
 3   and circumstances of the offense charged; (2) the weight of the evidence against the person;
 4   (3) the history and characteristics of the person, including the person’s character, physical
 5   and mental condition, family and community ties, employment, financial resources, past

 6   criminal conduct, and history related to drug or alcohol abuse; and (4) the nature and

 7   seriousness of the danger to any person or the community that would be posed by the

 8   defendant's release. Hir, 517 F.3d at 1086 (citing 18 U.S.C. § 3142(g)).
            1. The Nature and Circumstances of the Offense Charged.
 9
            Turning first to the nature and circumstances of the offenses charged, it is worth
10
     noting again that the presumption in favor of detention applies to the drug charge. See 18
11
     U.S.C. § 3142(e)(3)(A). Moreover, the drug offense subjects the defendant to a mandatory
12
     five-year minimum term of imprisonment if convicted. And the defendant’s advisory
13
     sentencing guideline range for the drug charge will be well in excess of five years because
14
     he has two prior drug convictions which may well result in him being classified as a career
15
     offender. As to the bomb charge, if convicted of this offense, the defendant’s advisory
16   guideline range will also be substantial (i.e., well beyond the five-year mandatory minimum
17   sentence for the drug charge). The possibility of a lengthy prison sentence supports the
18   government’s argument that the nature of the offenses makes the defendant a risk of flight.
19          With respect to dangerousness, the facts set forth in the amended complaint and
20   proffered by the government regarding the nature and circumstances of the bomb charge
21   establish that the defendant is a danger to the community. Specifically, the defendant: (1)
22   obtained instructions on how to make a bomb; (2) met with individuals to construct a bomb

23   that would be detonated at an event with many people present; (3) brought some of the

24   materials needed to construct the bomb; (4) assembled a bomb; and (5) instructed individuals

25
            2
26             With respect to the drug charge, the defense has proffered facts to rebut the
     presumption of detention; specifically, the defendant’s ties to Tucson, Arizona, his family
27
     support, and his self-surrender to law enforcement. However, the presumption is not erased
28   but rather remains as an evidentiary finding which must be weighed along with other
     evidence relevant to the 18 U.S.C. § 3142(g) factors set forth in text infra. Id.

                                                  -6-
 1   how to make another bomb. All of these circumstances of the offense weigh in favor of
 2   dangerousness.
 3           2. The Weight of the Evidence.
 4           The weight of the evidence against a defendant is a risk factor to be considered under
 5   the Bail Reform Act but it is “the least important of the various factors.” Motamedi, 767

 6   F.2d at 1408. The Ninth Circuit has held that although the Bail Reform Act:

 7           permits the court to consider the nature of the offense and the evidence of
             guilt, the statute neither requires nor permits a pretrial determination that the
 8           person is guilty. These factors may be considered only in terms of the
             likelihood that the person will fail to appear or pose a danger to the
 9
             community. Otherwise, if the court impermissibly makes a preliminary
10           determination of guilt, the refusal to grant release could become in substance
             a matter of punishment.
11
12   Id. at 1408 (internal citations omitted); see also Hir, 517 F.3d at 1090 (weight of the evidence

13   can only be considered in terms of the likelihood that the defendant would pose a danger or
     flight risk).
14
             With respect to the bomb charge, the complaint alleges that the defendant met with
15
     undercover agents and assembled a bomb. In doing so, the defendant displayed his
16
     knowledge of how to assemble a bomb, brought some of the materials to do so, and
17
     instructed undercover agents on how to assemble another bomb. Thus, the weight of the
18
     evidence supporting the bomb charge is strong and supports a finding that the defendant is
19
     a danger to the community. Moreover, the weight of the evidence, coupled with the
20
     defendant’s potential prison exposure if convicted of the bomb charge, also supports the
21
     government’s argument that the defendant is a flight risk.
22           3. The Defendant’s History and Characteristics
23           Pretrial Services prepared a report which details the defendant’s personal history and
24   characteristics. The defendant, who is 30 years old, was born in Baghdad, Iraq. He has three
25   siblings, one of whom resides in Iraq. His father passed away in Iraq in 2004. The defendant
26   and his family resided in Syria from 2004 to 2008 prior to their immigration to the United
27   States on March 31, 2008. The defendant became a naturalized United States citizen in
28   December 2013.


                                                   -7-
 1          The defendant, his mother, and two siblings have resided in Tucson, Arizona since
 2   April 2008. The defendant has been married for four years. He has a two-year-old child
 3   with his spouse, as well as an eight-year-old step-child. He also has two children from a
 4   prior relationship; the mother of those children and the children also reside in Tucson.
 5          The defendant denied possessing a passport or any foreign travel since his arrival in

 6   the United States in 2008. He maintains contact with family members in Iraq via social

 7   media networks.

 8          The defendant has been working for a company as a mechanic since his release from
     the Arizona Department of Corrections on September 28, 2018. His work for this company
 9
     dates back to 2012 prior to his incarceration. The defendant has no assets. The defendant
10
     reported that because he had just been recently released from prison, he had yet to begin
11
     actively earning income to contribute to household expenses.
12
            The defendant reports that he considers himself in good health and is not taking any
13
     medications. However, he did report that he had a third of his kidney removed in 2009
14
     because it was cancerous; he also had a cancerous tumor from his hip bone removed in 2014.
15
     The defendant has not been treated for or diagnosed with any mental health condition, and
16   he considers himself stable and in good mental health.
17          With respect to his substance abuse history, the defendant reported that he has been
18   sober since June 2017 (which coincides with his recent incarceration). He also reported that
19   he has not used drugs since his release from prison one month ago. However, he advised
20   that he was in the process of applying for a medical marijuana card. His past substance
21   abuse history included use of marijuana since age 18; use of methamphetamine on two
22   occasions; and use of cocaine on one occasion. He participated in substance abuse treatment
23   while in the Arizona Department of Corrections, and is set to participate in substance abuse

24   treatment as part of his parole. The defendant’s wife confirmed much of his substance abuse

25   history, but she was unfamiliar with his past use of methamphetamine.
            The defendant’s criminal history includes the following arrests and convictions. In
26
     2012, he was arrested for disorderly conduct but that charge was dismissed. On November
27
     26, 2016, he was arrested and charged with possession of a dangerous drug and possession
28
     of drug paraphernalia. He was convicted of those offenses on April 12, 2017, and sentenced

                                                 -8-
 1   to 18 months probation. On June 27, 2017, he was arrested and charged with the following
 2   offenses: (1) transportation of a narcotic drug for sale; (2) possession of a dangerous drug;
 3   (3) possession of drug paraphernalia; and (4) driving with a suspended/revoked/cancelled
 4   license. Based on those new charges, a petition to revoke his probation was filed on June
 5   29, 2017. On February 28, 2018, he was sentenced to two years in prison on the felony

 6   offense of transportation of a narcotic drug for sale, and one year in prison for the probation

 7   violation. Also, the offenses that led to the probationary sentence were designated as felony

 8   offenses. As noted above, the defendant was released from the Arizona Department of
     Corrections on September 28, 2018 and is on parole.
 9
            Pretrial Services concluded that the defendant’s personal history and characteristics
10
     make him both a flight risk and danger to the community, and therefore, recommended that
11
     the defendant be detained pending trial.3 The Court agrees. Although the defendant has been
12
     living in the United States with his family for ten years since immigrating from Iraq, he has
13
     multiple arrests and convictions during that time period. Moreover, these arrests are
14
     consistent with someone who has a substance abuse problem which is more severe than
15
     reported by the defendant. His recent sobriety, while commendable, stems primarily from
16   his incarceration. Finally, the defendant’s probation violation, committed only two months
17   into his term of probation, shows that he is unable to comply with court orders. For these
18   reasons, the Court concludes that the defendant’s personal history and characteristics weigh
19   in favor of his detention as a danger and a flight risk.
20          4. The Nature and Seriousness of the Danger to Any Person or the Community that
            Would Be Posed by the Defendant's Release.
21
22          This risk factor requires the Court to predict future dangerousness. To make such a

23   prediction, the Court must again look at the nature and circumstances of the charged
24
     offenses, as well as the life the defendant led prior to being charged with the instant offenses.
25
26
27          3
              Pretrial Services concluded that a cash bond and a third-party custodian condition
28   did not sufficiently minimize the danger to the community or risk of flight.


                                                   -9-
 1   As discussed above, the nature and circumstances of the bomb charge are disturbing. The
 2
     defendant assembled a bomb that he thought would be detonated at a sporting event in the
 3
     United States. Thus, the defendant displayed a willingness to kill and injure an untold
 4
 5   number of innocent people. Additionally, he taught others how to assemble another bomb
 6   and had no clue what they planned to do with that bomb. Finally, he threatened to “blow up”
 7
     a confidential source and his family if anything happened to the defendant (like being
 8
     charged with a crime). Thus, the Court concludes that the nature and circumstances of the
 9
10   bomb charge demonstrate future dangerousness.
11          Prior to being arrested for the instant offenses, the defendant’s life was in a downward
12
     spiral. Within a seven-month period between November 2016 and June 2017, he was
13
14   arrested twice and charged with and convicted of felony drug offenses.         He was given a

15   probationary sentence on the first felony offense, but violated his probation conditions in less
16   than three months by committing a new drug offense. Contrary to what the defendant
17
     reported to Pretrial Services, he clearly had a significant substance abuse problem during this
18
19   time frame. The fact that the defendant self-surrendered on the instant charges, as well as

20   his drug-free life for the one month since his release from the Arizona Department of
21
     Corrections, pale in comparison to the life the defendant was leading prior to being charged
22
     with the instant offenses. As such, the Court finds that the defendant presents a serious
23
24   danger to the community warranting his detention pending trial.

25                                         CONCLUSION
26
            The Court concludes that the government has established by clear and convincing
27
     evidence that the defendant presents a danger to the community, and no conditions of release
28


                                                  - 10 -
 1   can be set to ensure the safety of the community. As discussed above, all four risk factors
 2
     that the Court must consider pursuant to the Bail Reform Act support that conclusion. The
 3
     Court also concludes that – based on the nature and circumstances of the offenses, the weight
 4
 5   of the evidence, and the defendant’s personal history and characteristics – the government
 6   has established by a preponderance of evidence that the defendant is a risk of flight, and no
 7
     conditions of release can be set to ensure his appearance at trial. Accordingly, the defendant
 8
     is ordered detained pending his trial.
 9
10          DATED this 7th day of November, 2018.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 - 11 -
